1    HAYES H. GABLE III
     Attorney at Law
2    State Bar No. 60368
     1001 G Street, Suite 104
3    Sacramento, CA 95814
     (916) 446-3331
 4   Fax: (916) 447-2988
      hhgable@gmail.com
 5
     Attorney for Defendant
6    MICHAEL SNOWDEN-HALL

 7
8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                                  No. 2:17-cr-0044 KLM
12 UNITED STATES OF AMERICA,
                                                                  STIPULATION         FOR
13                             Plaintiff,                         MODIFICATION OF PRETRIAL
                                                                  RELEASE CONDITION RE:
14          vs.                                                   DRUG TESTING; [PROPOSED]
                                                                  ORDER
15   MICHAEL SNOWDEN-HALL,
                                                                  Judge: Hon. Allison Claire
16                             Defendant(s).

17

18

19
                                                   STIPULATION

20              Plaintiff, United States of America, by and through its counsel, Assistant United States

21   Attorney Paul A. Hemesath, and defendant Michael Snowden-Hall, by and through his attorney of

22   record, Hayes H. Gable III, agree and stipulate that the defendant's special conditions of release

23   (ECF no. 6) be modified to delete the requirement of electronic monitoring (No. 10).

24              Since his release, the defendant has complied with all the term and conditions of his pretrial

25   release.

26              The undersigned has sought and obtained the approval of Pretrial Services Officer Darryl
27   Walker is in favor of the above-stated request.

28
                                                           1
     1           Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
     2    Dated: February 26, 2020
                                                       Respectfully submitted,
     3
                                                       MCGREGOR W. SCOTT
     4                                                 United States Attorney
     5                                             By: /s/ Paul A. Hemesath
                                                       PAUL A. HEMESATH
     6                                                Assistant U.S. Attorney
     7                                                  ls/Hayes H. Gable, III
                                                       HAYES H. GABLE, III
     8                                                 Attorney for Defendant
                                                       MICHAEL SNOWDEN-HALL
     9

 10                                                    ORDER

 11             Based upon the foregoing stipulation of the parties and with the agreement of the pretrial

 12 services officer, and good cause appearing, the Court grants the defendant's request that the terms of

 13 the special conditions of release be modified to delete the requirement of drug and alcohol testing.

 14 All other conditions of release are to remain in full force and effect.

 15 IT IS SO ORDERED.
 16
         Dated: February 27, 2020
17
 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                           2
